DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 2.	Applicant’s response filed on December 29, 2020 have been considered.  Claims 1, 8, 12, 17, and 21 have been amended.  Claims 1, 3, 5-12, 15-18, and 20-21 are pending.   
Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-12, 15-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. 2015/0082393 A1), in view of Masini et al. (U.S. 2016/0302122 A1, provisional application no. 62/145,853, filed on April 10, 2015, hereinafter “Provisional”), hereinafter “Masini”, further in view of Heinonen et al. (U.S. 7,103,359 B1), hereinafter “Heinonen”, further in view of Premec et al. (U.S. 2010/0191963 A1), hereinafter “Premec”.
Referring to claim 1:
	i.	Chen teaches:
	           An access authentication method (see Chen, fig. 5, eNB [i.e., the cellular network access device], WLAN node [i.e., the non-cellular network access device ], UE [i.e., the terminal ]), comprising: 
           determining, by a cellular network access device, a key for performing security authentication between a terminal and a non-cellular network access device,   wherein the key is same as a determined key that is determined by the terminal for performing the security authentication (see Chen, fig. 5, item 507 ‘the eNB and the UE 
          wherein the determining, by a cellular network access device, a key for performing security authentication between a terminal and a non-cellular network access device comprises deriving, by the cellular network access device, the key for the non-cellular network access device based on a key shared with the terminal, wherein a derivation rule used to derive the key is pre-configured and is the same as a derivation rule that is pre-configured in the terminal and that is used to derive a key (see Chen, fig. 5, item 500 ‘…a shared key’, item 503 ‘a derivation parameter [i.e., a derivation rule ]’);
            sending, by the cellular network access device, the determined key to the non-cellular network access device (see Chen, fig. 5, item 508 ‘the eNB sends the third key [i.e., the determined key ] to the WLAN node [i.e., the non-cellular network access device ]’);
          wherein the key is used to instruct the non-cellular network access device to perform security authentication with the terminal using the key (see Chen, fig. 5, item 509 ‘the UE and the WLAN node establish security connection of the WALN based on the third key’).
	Chen further discloses performing authentication with the cellular network access device (see Chen, [0028] ‘the first network element equipment sends authentication complete to the wireless local area network node after the success of the extensible authentication protocol authentication,’). 
		However, Chen does not explicitly disclose determining a logical functional entity.
		Chen does not explicitly disclose determining a key for the non-cellular network access device group.
		Chen does not explicitly disclose sending the key identifier, and the lifetime of the key.

ii.	Masini discloses the logical functional entity managing the non-cellular network access device, wherein the logical functional entity manages a non-cellular network access device group comprising identifiers of one or more non-cellular network access devices (see Masini, abstract ‘one or more WLAN access points controlled by the WT [i.e., where WT (WLAN Termination) corresponding to the logical functional entity ]’. Also, Provisional, page 14, claim 21 ‘A wireless local area network (WLAN) Termination (WT) controlling one or more WLAN access points’).
iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Masini into the system of Chen to implement a logical functional entity, such as a WT (WLAN Termination). Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Masini’s teaching could enhance the system of Chen, because Masini teaches using a WT, such that “one or more WLAN access points controlled by the WT”.
iv.	Heinonen discloses determining, by the cellular network access device, a key for the non-cellular network access device group, wherein the identifiers of one or more non-cellular network access devices comprised in the non-cellular network access device group corresponds to the same key, and the key is used to perform security authentication between the terminal and a non-cellular network access device corresponding to an identifier of the non-cellular network access device (see Heinonen, col. 5, line 10 ‘Link management database 112 stores group keys for each terminal device 102.  These group keys are indexed according to terminal device address.’; col. 13, line 57 ‘In step 712, access point 406 [i.e., the non-cellular network access device ] performs an authentication process with terminal device 402 [i.e., the terminal ] using a key that corresponds to the alternative access point address and the group key [i.e., where ‘the group key’ corresponding to ‘a key for the non-cellular network access device group (such as depicted in fig. 4, 404 AP1, 406 AP2), wherein the identifiers of one or more non-cellular network access devices comprised in the non-cellular network access device group corresponds to the same key’ ] obtained in step 703.’, col. 1, line 16 ‘cellular networks’). 
wireless local area network.” (see Chen, [0002]). Therefore, Heinonen’s teaching could enhance the system of Chen, because Heinonen teaches “device 1002 performs an authentication process with terminal device 402 using a key that corresponds to the alternative access point address and the group key obtained in step 703.  Since terminal device 402 knows the key that corresponds to the alternative address, terminal device 402 and access point 406 do not have to perform a pairing process.” (see Hernonen, col. 13, line 57).
	vi.	Premec discloses sending the key identifier, and the lifetime of the key (see Premec, [0044] ‘Besides the DHCP-RK, the access-accept message contains also the lifetime and a key identifier of the DHCP-bva the latter being provided by the DHCP server.’)
vii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Premec into the system of Chen to send the key identifier, and the lifetime of the key.  Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Premec’s teaching could enhance the system of Chen, because Premec discloses a dynamic and flexible way to use the key identifier to indicate the keyset and their lifetimes employed in data communications (see Premec, [0022] ‘These basic keys must have different key identifiers and may have different lifetimes.  Thereby, seamless refreshment of the basic keys is ensured enabling both an old and a new basic key to coexist and to be used simultaneously for some period.’) 
Referring to claim 8:
	i.        Chen teaches:
           An access authentication method, comprising: 
           determining, by a terminal, a key for performing security authentication between the terminal and a non-cellular network access device (see Chen, fig. 5, item 507 ‘the eNB and the UE derive based on the second key and the identity identifier of the WLAN in the key request message to acquire a third key’);
the MAC address of the UE [i.e., the key identifier determined by the terminal ] and the second key’);
                      performing, by the terminal, security authentication with the non-cellular network access device using the key and the key identifier (see Chen, fig. 5, item 509 ‘the UE and the WLAN node establish secure connection of the WLAN based on the third key’);
                      wherein the determining, by the terminal, a key for performing security authentication between the terminal and a non-cellular network access device comprises deriving, by the terminal based on a key shared with a cellular network access device, the key by using a derivation rule, wherein the derivation rule is sent by the cellular network access device, or the derivation rule is pre-configured in the terminal and is the same as a derivation rule used by the cellular network access device to derive a key for the non-cellular network access device (see Chen, fig. 5, item 500 ‘…a shared key’, item 503 ‘a derivation parameter [i.e., a derivation rule ]’);
                      receiving, by the terminal, the key to the non-cellular network access device (see Chen, [0008] ‘a user equipment acquires a first key;’). 
          However, Chen does not explicitly disclose determining a logical functional entity.
		Chen does not explicitly disclose determining a key for the non-cellular network access device group.
                     Chen does not explicitly disclose receiving the key identifier, the lifetime of the key.
ii.	Masini discloses the logical functional entity managing the non-cellular network access device, wherein the logical functional entity manages a non-cellular network access device group comprising identifiers of one or more non-cellular network access devices (see Masini, abstract ‘one or more WLAN access points controlled by the WT [i.e., where WT (WLAN Termination) corresponding to the logical functional entity ]’. Also, Provisional, page 14, claim 21 ‘A wireless local area network (WLAN) Termination (WT) controlling one or more WLAN access points’).
wireless local area network.” (see Chen, [0002]). Therefore, Masini’s teaching could enhance the system of Chen, because Masini teaches using a WT, such that “one or more WLAN access points controlled by the WT”.
iv.	Heinonen discloses determining, by the cellular network access device, a key for the non-cellular network access device group, wherein the identifiers of one or more non-cellular network access devices comprised in the non-cellular network access device group corresponds to the same key, and the key is used to perform security authentication between the terminal and a non-cellular network access device corresponding to an identifier of the non-cellular network access device (see Heinonen, col. 5, line 10 ‘Link management database 112 stores group keys for each terminal device 102.  These group keys are indexed according to terminal device address.’; col. 13, line 57 ‘In step 712, access point 406 [i.e., the non-cellular network access device ] performs an authentication process with terminal device 402 [i.e., the terminal ] using a key that corresponds to the alternative access point address and the group key [i.e., where ‘the group key’ corresponding to ‘a key for the non-cellular network access device group (such as depicted in fig. 4, 404 AP1, 406 AP2), wherein the identifiers of one or more non-cellular network access devices comprised in the non-cellular network access device group corresponds to the same key’ ] obtained in step 703.’, col. 1, line 16 ‘cellular networks’). 
	v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Heinonen into the system of Chen to use a group key.  Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Heinonen’s teaching could enhance the system of Chen, because Heinonen teaches “device 1002 performs an authentication process with terminal device 402 using a key that corresponds to the alternative access point address and the group key obtained in step 703.  Since terminal device 402 knows the key that corresponds to the alternative do not have to perform a pairing process.” (see Hernonen, col. 13, line 57)  
	vi.	Premec discloses sending the key identifier, and the lifetime of the key (see Premec, [0044] ‘Besides the DHCP-RK, the access-accept message contains also the lifetime and a key identifier of the DHCP-RK the latter being provided by the DHCP server.’)
vii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Premec into the system of Chen to send the key identifier, and the lifetime of the key.  Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Premec’s teaching could enhance the system of Chen, because Premec discloses a dynamic and flexible way to use the key identifier to indicate the keyset and their lifetimes employed in data communications (see Premec, [0022] ‘These basic keys must have different key identifiers and may have different lifetimes.  Thereby, seamless refreshment of the basic keys is ensured enabling both an old and a new basic key to coexist and to be used simultaneously for some period.’) 
Referring to claim 12:
	i.	Chen teaches:
 	           An apparatus, wherein the apparatus is applied to a cellular network access device and comprises (see Chen, fig. 5, eNB [i.e., the cellular network access device], WLAN node [i.e., the non-cellular network access device ], UE [i.e., the terminal ]): 
                      a processor (see Chen, fig. 5, eNB); 
                      a memory storing a program to be executed in the processor, the program comprising instructions that cause the apparatus to determine a key for performing security authentication between a terminal and a non-cellular network access device,   wherein the key is the same as a determined key that is determined by the terminal for performing the security authentication (see Chen, fig. 5, item 507 ‘the eNB and the UE derive based on the second key and the identity identifier of the WLAN in the key request message to acquire a third key’, item 509 ‘the UE and the WLAN node establish secure connection of the WLAN based on the third key’); 

                     send the key to the non-cellular network access device (see Chen, fig. 5, item 508 ‘the eNB sends the third key [i.e., the determined key ] to the WLAN node [i.e., the non-cellular network access device ]’);
		wherein the key is used to instruct the non-cellular network access device to perform security authentication (see Chen, fig. 5, item 509 ‘the UE and the WLAN node establish security connection of the WALN based on the third key’).
          Chen further discloses performing authentication with the cellular network access device (see Chen, [0028] ‘the first network element equipment sends authentication complete to the wireless local area network node after the success of the extensible authentication protocol authentication,’).
           However, Chen does not explicitly disclose determining a logical functional entity.
		Chen does not explicitly disclose determining a key for the non-cellular network access device group.
           Chen does not explicitly disclose sending the key identifier, the lifetime of the key. 
ii.	Masini discloses the logical functional entity managing the non-cellular network access device, wherein the logical functional entity manages a non-cellular network access device group comprising identifiers of one or more non-cellular network access devices (see Masini, abstract ‘one or more WLAN access points controlled by the WT [i.e., where WT (WLAN Termination) corresponding to the logical functional entity ]’. Also, Provisional, page 14, claim 21 ‘A wireless local area network (WLAN) Termination (WT) controlling one or more WLAN access points’).
wireless local area network.” (see Chen, [0002]). Therefore, Masini’s teaching could enhance the system of Chen, because Masini teaches using a WT, such that “one or more WLAN access points controlled by the WT”.
iv.	Heinonen discloses determining, by the cellular network access device, a key for the non-cellular network access device group, wherein the identifiers of one or more non-cellular network access devices comprised in the non-cellular network access device group corresponds to the same key, and the key is used to perform security authentication between the terminal and a non-cellular network access device corresponding to an identifier of the non-cellular network access device (see Heinonen, col. 5, line 10 ‘Link management database 112 stores group keys for each terminal device 102.  These group keys are indexed according to terminal device address.’; col. 13, line 57 ‘In step 712, access point 406 [i.e., the non-cellular network access device ] performs an authentication process with terminal device 402 [i.e., the terminal ] using a key that corresponds to the alternative access point address and the group key [i.e., where ‘the group key’ corresponding to ‘a key for the non-cellular network access device group (such as depicted in fig. 4, 404 AP1, 406 AP2), wherein the identifiers of one or more non-cellular network access devices comprised in the non-cellular network access device group corresponds to the same key’ ] obtained in step 703.’, col. 1, line 16 ‘cellular networks’). 
	v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Heinonen into the system of Chen to use a group key.  Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Heinonen’s teaching could enhance the system of Chen, because Heinonen teaches “device 1002 performs an authentication process with terminal device 402 using a key that corresponds to the alternative access point address and the group key obtained in step 703.  Since terminal device 402 knows the key that corresponds to the alternative do not have to perform a pairing process.” (see Hernonen, col. 13, line 57)  
	vi.	Premec discloses sending the key identifier, and the lifetime of the key (see Premec, [0044] ‘Besides the DHCP-RK, the access-accept message contains also the lifetime and a key identifier of the DHCP-RK the latter being provided by the DHCP server.’)
vii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Premec into the system of Chen to send the key identifier, and the lifetime of the key.  Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Premec’s teaching could enhance the system of Chen, because Premec discloses a dynamic and flexible way to use the key identifier to indicate the keyset and their lifetimes employed in data communications (see Premec, [0022] ‘These basic keys must have different key identifiers and may have different lifetimes.  Thereby, seamless refreshment of the basic keys is ensured enabling both an old and a new basic key to coexist and to be used simultaneously for some period.’)   
Referring to claim 17:
	i.	Chen teaches:
		An apparatus, applied to a terminal, comprising: 
                     a processor; 
                     a memory storing a program to be executed in the processor, the program comprising instructions that cause the processor to determine a key for performing security authentication between the terminal and a non-cellular network access device; and determine a key identifier corresponding to the key (see Chen, fig. 5, item 507 ‘the eNB and the UE derive based on the second key and the identity identifier of the WLAN in the key request message to acquire a third key’, item 501 ‘the UE sends the MAC address of the UE to the MME’, item 506 ‘the corresponding relationship between the MAC address of the UE [i.e., the key identifier determined by the terminal ] and the second key’);  

                        wherein to determine a key for performing security authentication between the terminal and a non-cellular network access device, the instructions, when executed by the processor, cause the apparatus to: determine the key for performing the security authentication between the terminal and the non-cellular network access device according to a manner which is the same as a manner of determining the key by the cellular network access device (see Chen, fig. 5, item 500 ‘…a shared key’, item 503 ‘a derivation parameter [i.e., a derivation rule ]’). 
           However, Chen does not explicitly disclose determining a logical functional entity.
		Chen does not explicitly disclose determining a key for the non-cellular network access device group. 
                     Chen does not explicitly disclose receiving the key identifier, the lifetime of the key. 
ii.	Masini discloses the logical functional entity managing the non-cellular network access device, wherein the logical functional entity manages a non-cellular network access device group comprising identifiers of one or more non-cellular network access devices (see Masini, abstract ‘one or more WLAN access points controlled by the WT [i.e., where WT (WLAN Termination) corresponding to the logical functional entity ]’. Also, Provisional, page 14, claim 21 ‘A wireless local area network (WLAN) Termination (WT) controlling one or more WLAN access points’).
iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Masini into the system of Chen to implement a logical functional entity, such as a WT (WLAN Termination). Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Masini’s teaching could enhance the system of Chen, because Masini teaches using a WT, such that “one or more WLAN access points controlled by the WT”.
access point 406 [i.e., the non-cellular network access device ] performs an authentication process with terminal device 402 [i.e., the terminal ] using a key that corresponds to the alternative access point address and the group key [i.e., where ‘the group key’ corresponding to ‘a key for the non-cellular network access device group (such as depicted in fig. 4, 404 AP1, 406 AP2), wherein the identifiers of one or more non-cellular network access devices comprised in the non-cellular network access device group corresponds to the same key’ ] obtained in step 703.’, col. 1, line 16 ‘cellular networks’). 
	v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Heinonen into the system of Chen to use a group key.  Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Heinonen’s teaching could enhance the system of Chen, because Heinonen teaches “device 1002 performs an authentication process with terminal device 402 using a key that corresponds to the alternative access point address and the group key obtained in step 703.  Since terminal device 402 knows the key that corresponds to the alternative address, terminal device 402 and access point 406 do not have to perform a pairing process.” (see Hernonen, col. 13, line 57)  
	vi.	Premec discloses sending the key identifier, and the lifetime of the key (see Premec, [0044] ‘Besides the DHCP-RK, the access-accept message contains also the lifetime and a key identifier of the DHCP-bva the latter being provided by the DHCP server.’)
different key identifiers and may have different lifetimes.  Thereby, seamless refreshment of the basic keys is ensured enabling both an old and a new basic key to coexist and to be used simultaneously for some period.’) 
Referring to claim 21:
	i.         Chen teaches:
            	An apparatus, wherein the apparatus is applied to a non-cellular network access device and comprises (see Chen, fig. 5, eNB [i.e., the cellular network access device], WLAN node [i.e., the non-cellular network access device ], UE [i.e., the terminal ]): 
                     a processor; 
                     a memory storing a program to be executed in the processor, the program comprising instructions that cause the processor to receive a key from a cellular network access device, wherein the key is used to instruct the non-cellular network access device to perform security authentication with a terminal associated with the non-cellular network access device (see Chen, fig. 5, item 508 ‘the eNB [i.e., the cellular network access device ] sends the third key to the WLAN node [i.e., the non-cellular network access device ]’); and 
                    determine a key identifier corresponding to the key (see Chen, fig. 5, item 505 ‘a WLAN node sends a key request message carrying the MAC address of the UE [i.e., the key identifier ] and an identity identifier of the WLAN node to the eNB’), and 
                    perform security authentication with the terminal by using the key identifier and the key (see Chen, fig. 5, item 509 ‘the UE and the WLAN node establish secure connection of the WLAN based on the third key’).

		Chen does not explicitly disclose determining a key for the non-cellular network access device group.
		Chen does not explicitly receiving a key identifier, a lifetime of the key, from the cellular network access device.
ii.	Masini discloses the logical functional entity managing the non-cellular network access device, wherein the logical functional entity manages a non-cellular network access device group comprising identifiers of one or more non-cellular network access devices (see Masini, abstract ‘one or more WLAN access points controlled by the WT [i.e., where WT (WLAN Termination) corresponding to the logical functional entity ]’. Also, Provisional, page 14, claim 21 ‘A wireless local area network (WLAN) Termination (WT) controlling one or more WLAN access points’).
iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Masini into the system of Chen to implement a logical functional entity, such as a WT (WLAN Termination). Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Masini’s teaching could enhance the system of Chen, because Masini teaches using a WT, such that “one or more WLAN access points controlled by the WT”.
iv.	Heinonen discloses determining, by the cellular network access device, a key for the non-cellular network access device group, wherein the identifiers of one or more non-cellular network access devices comprised in the non-cellular network access device group corresponds to the same key, and the key is used to perform security authentication between the terminal and a non-cellular network access device corresponding to an identifier of the non-cellular network access device (see Heinonen, col. 5, line 10 ‘Link management database 112 stores group keys for each terminal device 102.  These group keys are indexed according to terminal device address.’; col. 13, line 57 ‘In step 712, access point 406 [i.e., the non-cellular network access device ] performs an authentication process with terminal device 402 [i.e., the terminal ] using a key that corresponds to the alternative access point address and the group key [i.e., where ‘the 
	v.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Heinonen into the system of Chen to use a group key.  Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Heinonen’s teaching could enhance the system of Chen, because Heinonen teaches “device 1002 performs an authentication process with terminal device 402 using a key that corresponds to the alternative access point address and the group key obtained in step 703.  Since terminal device 402 knows the key that corresponds to the alternative address, terminal device 402 and access point 406 do not have to perform a pairing process.” (see Hernonen, col. 13, line 57) 
	vi.	Premec discloses sending the key identifier, and the lifetime of the key (see Premec, [0044] ‘Besides the DHCP-RK, the access-accept message contains also the lifetime and a key identifier of the DHCP-RK the latter being provided by the DHCP server.’)
vii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Premec into the system of Chen to send the key identifier, and the lifetime of the key.  Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Premec’s teaching could enhance the system of Chen, because Premec discloses a dynamic and flexible way to use the key identifier to indicate the keyset and their lifetimes employed in data communications (see Premec, [0022] ‘These basic keys must have different key identifiers and may have different lifetimes.  Thereby, seamless refreshment of the basic keys is ensured enabling both an old and a new basic key to coexist and to be used simultaneously for some period.’) 
Referring to claim 3:
	Chen, Masini, Heinonen, and Premec further disclose:
UE [i.e., the terminal ] derive based on the second key and the identity identifier of the WLAN in the key request message to acquire a third key’)
Referring to claims 5, 16:
	Chen, Masini, Heinonen, and Premec further disclose:
           deriving, by the cellular network access device, the key for the non-cellular network access device based on a key shared with the terminal (see Chen, [0219]); and 
          the method further comprises: 
          sending, by the cellular network access device to the terminal, a derivation rule used to derive the key, wherein the derivation rule is used by the terminal to derive a key to perform security authentication with the non-cellular network access device (see Chen, [0009] ‘the user equipment derives according to the first key and a derivation parameter to acquire a derivation key; the derivation parameter is determined by means of consultation between the user equipment and the network element equipment;’).
Referring to claim 6:
	Chen, Masini, Heinonen, and Premec further disclose:
           receiving, by the non-cellular network access device, the key from the cellular network access device (see Chen, fig. 5, item 508 ‘the eNB sends the third key to the WLAN node’); 
           determining, by the non-cellular network access device, a key identifier corresponding to the key (see Chen, fig. 5, item 505 ‘a WLAN node sends a key request message carrying the MAC address of the UE [i.e., the key identifier ]); and 
           performing, by the non-cellular network access device, security authentication with the terminal by using the key identifier and the key (see Chen, fig. 5, item 509 ‘the UE and the WLAN node establish secure connection of the WLAN based on the third key’).
Referring to claim 7:
           Chen, Masini, Heinonen, and Premec further disclose:
lifetime and a key identifier of the DHCP-RK the latter being provided by the DHCP server.’)
 	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Premec into the system of Chen to send the key identifier, and the lifetime of the key.  Chen teaches "a secure establishment method, system and device of a wireless local area network.” (see Chen, [0002]). Therefore, Premec’s teaching could enhance the system of Chen, because Premec discloses a dynamic and flexible way to use the key identifier to indicate the keyset and their lifetimes employed in data communications (see Premec, [0022] ‘These basic keys must have different key identifiers and may have different lifetimes.  Thereby, seamless refreshment of the basic keys is ensured enabling both an old and a new basic key to coexist and to be used simultaneously for some period.’) 
Referring to claim 9:
	Chen, Masini, Heinonen, and Premec further disclose:
           the key determined by the terminal is the same as a key that is determined by a cellular network access device and is sent to the non-cellular network access device for performing the security authentication (see Chen, fig. 5, item 507 ‘the eNB [i.e., the cellular network access device ] and the UE [i.e., the terminal ] derive based on the second key and the identity identifier of the WLAN in the key request message to acquire a third key’).
Referring to claim 10:
	Chen, Masini, Heinonen, and Premec further disclose:
           determining, by the terminal, the key for performing security authentication between the terminal and the non-cellular network access device according to a manner which is the same as a manner of determining the key by the cellular network access device (see Chen, [0009] ‘the user equipment derives according to the first key and a derivation parameter to acquire a derivation key; the derivation parameter is determined by means of consultation between the user equipment and the network element equipment;’).
Referring to claim 11:
	Chen, Masini, Heinonen, and Premec further disclose:
           deriving, by the terminal based on a key shared with a cellular network access device, the key by using a derivation rule, wherein the derivation rule is sent by the cellular network access device, or the derivation rule is pre-configured in the terminal and is the same as a derivation rule used by the cellular network access device to derive a key for the non-cellular network access device (see Chen, [0219] ‘in the UE [i.e., the terminal ] of this embodiment, the deriving module 11 is specifically configured to derive according to the first key and the derivation parameter [i.e., the derivation rule ] to acquire the second key, and derive according to the second key and an identifier of the WLAN node to acquire a third key; when beginning to be accessed to the WLAN node, the UE may acquire the identifier of the WLAN node.  In this embodiment, on a network element equipment side, the network element equipment [i.e., the cellular network access device ] may also acquire the identifier of the WLAN node and derive according to the second key and the identifier of the WLAN node to acquire the third key.’).  
Referring to claim 15:
	Chen, Masini, Heinonen, and Premec further disclose:
           deriving, by the cellular network access device, the key for the non-cellular network access device based on a key shared with the terminal, wherein a derivation rule used to derive the key is pre-configured and is the same as a derivation rule that is pre-configured in the terminal and that is used to derive a key (see Chen, [0219] ‘in the UE [i.e., the terminal ] of this embodiment, the deriving module 11 is specifically configured to derive according to the first key and the derivation parameter [i.e., the derivation rule ] to acquire the second key, and derive according to the second key and an identifier of the WLAN node to acquire a third key; when beginning to be accessed to the WLAN node, the UE may acquire the identifier of the WLAN node.  In this embodiment, on a network element equipment side, the network element equipment [i.e., the cellular network access device ] may also acquire the identifier of the WLAN node and derive according to the second key and the identifier of the WLAN node to acquire the third key.’). 
Referring to claim 18:
	Chen, Masini, Heinonen, and Premec further disclose:
UE [i.e., the terminal ] derive based on the second key and the identity identifier of the WLAN in the key request message to acquire a third key’).
Referring to claim 20:
	Chen, Masini, Heinonen, and Premec further disclose:
           deriving, by the terminal based on a key shared with a cellular network access device, the key by using a derivation rule, wherein the derivation rule is sent by the cellular network access device, or the derivation rule is pre-configured in the terminal and is the same as a derivation rule used by the cellular network access device to derive a key for the non-cellular network access device (see Chen, [0219] ‘in the UE [i.e., the terminal ] of this embodiment, the deriving module 11 is specifically configured to derive according to the first key and the derivation parameter [i.e., the derivation rule ] to acquire the second key, and derive according to the second key and an identifier of the WLAN node to acquire a third key; when beginning to be accessed to the WLAN node, the UE may acquire the identifier of the WLAN node.  In this embodiment, on a network element equipment side, the network element equipment [i.e., the cellular network access device ] may also acquire the identifier of the WLAN node and derive according to the second key and the identifier of the WLAN node to acquire the third key.’).  
  
Response to Arguments
5.	Applicant's arguments filed on December 29, 2020 have been fully considered.  Independent claim have been amended to include new limitations. However, upon further consideration, a new ground(s) of rejection is being made in view of Premec.  Applicant’s arguments are moot due to the new ground(s) of rejection. 

Conclusion


(a)	Cao; Zhenfu et al. (US 20090271624 A1) disclose Authentication method, system, server, and user node;
(b)	Brey, Thomas M. et al. (US 20050108395 A1) disclose Determining server resources accessible to client nodes using information received at the server via a communications medium;
(c)	Giacomini, Peter Joseph et al. (US 20020103848 A1) disclose Distributed caching architecture for computer networks;
(d)	Soliman, Hamdy (US 20040179690 A1) disclose Dynamic security authentication for wireless communication networks;
(e)	Pellacuru; Chinna Narasimha Reddy (US 7334125 B1) disclose Facilitating secure communications among multicast nodes in a telecommunications network;
(f)	Cho; Seok-Heon et al. (US 20090240944 A1) disclose generation method and update method of authorization key for mobile communication;
(g)	Liu; Yang et al. (US 20150281953 A1) disclose Method and Device of Generating a key for Device-to-Device Communication Between a First User Equipment and a Second User Equipment.

  7.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date .  
                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492
/TAE K KIM/Primary Examiner, Art Unit 2492